Citation Nr: 1720014	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) (claimed as a personality disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to August 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a personality disorder.  

The Veteran testified at a videoconference Board hearing at the RO before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's original claim for service connection for a personality disorder may be considered to encompass any acquired psychiatric disorder.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.

An April 2012 rating decision denied the Veteran's September 2011 claim for PTSD and the Veteran did not initiate an appeal of the decision nor did he submit any new and material evidence with respect to the claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Thus, this issue is not before the Board for appellate review.   

The Board remanded the issue on appeal for additional development in November 2013. The directives having been substantially complied with for the stated issue, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  Anxiety disorder did not pre-exist active service, did not first manifest during active service, and is not otherwise etiologically related to the Veteran's active service.

2.  Preexisting bipolar disorder was clearly and unmistakably not aggravated by service. 
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2010, prior to the initial unfavorable adjudication in March 2011. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective dates are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. The Veteran's Social Security Disability records have been associated with his claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in December 2010 and May 2014, each with an opinion. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for any opinions given. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations and opinions, its duty to assist in this case is satisfied.

The Veteran maintains that he had a pre-existing psychiatric disorder that was aggravated during service.  Alternatively, the Veteran contends that he developed a psychiatric disorder in service.  

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A personality disorder is not a disability for which service connection may be granted; rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303(c); 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition. Id. at 1096. A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens. See VAOPGCPREC 3-2003.

Additionally, service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a).  However, the Veteran's psychiatric disabilities are not considered psychoses and thus are not considered chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.384 (e).  Therefore, since his disabilities are not listed in 3.309(a), 3.303(b) does not apply.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran has asserted that he has an acquired psychiatric disorder, and that his diagnosed generalized anxiety disorder is causally related to his active duty service, which ended in 2001.  While the Veteran is competent to testify to persistent lay observable symptoms since service, he is not competent to opine as to the presence of a causal connection between his diagnosed disability and service, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.  

In April 2014, the Veteran was diagnosed by a VA psychiatrist during an examination as having "generalized anxiety disorder."  In this same report, the examiner also points out the Veteran has a personality disorder, to include a history of general impulse control problems, anger and irritability problems, and difficulty in interpersonal relationships.  Thus, the service connection requirement for a current disability is met.

Regarding the second element of direct service connection, in August 2001, in his last month of active service, the Veteran has a diagnosis of "provisional borderline personality disorder" in his service treatment records.  This treatment note also recorded the Veteran asserting claims he had bipolar disorder and ADHD in his past during ages 5 to 15, prior to service, with no further explanation.  Thus, the presence of an in-service diagnosis of a borderline personality disorder arguably exists, satisfying the requirement for an in-service event, disease, or injury.  Additionally, based on the Veteran's own assertions, he had bipolar disorder and ADHD prior to service, though it is not noted on his August 2000 service entrance examination.

However, the Board finds that the third requirement of service connection, that of a nexus between the current disability and the in-service event, disease, or injury, has not been met. With respect to third element of nexus, the questions presented, i.e., the relationship, if any, between the Veteran's current diagnoses and service are essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The service treatment records record a diagnosis of borderline personality disorder when the Veteran left service in August 2001, and that he self-reported diagnoses of attention deficit hyperactive disorder (ADHD) and bipolar disorder as a child.  However, he did not report this history to the Navy at the time of his enlistment or in the course of his entrance physical examination. Besides notations of alcohol abuse before and during service, no other disorders are mentioned before or during service.  No service treatment record shows any etiology of the diagnosed or reported mental health disorders. The Veteran's August 2000 service entrance physical examination makes no mention of any mental health disorders of any kind.  

The first record of an acquired psychiatric disorder post-service dates to 2008, based on the Veteran's self-reported history during his November 2010 Social Security disability examination.  The clinical psychologist examiner diagnosed a mood disorder and an anxiety disorder beginning in 2010, and noted the Veteran's pre-service history of moving often with his parents while growing up and getting kicked out of the house when he was thirteen years old.  The examiner noted the Veteran has had difficulty keeping a job since active service and his social functioning is poor.

Private medical records from 2010 indicate the Veteran attends counseling at a local mental health outpatient center and sees a psychiatrist once a month.  The NeoHealth Westville Family Medical Center notes a February 2010 diagnosis of anxiety disorder, signed by a general physician, and in a different treatment note from the same facility a month later, a diagnosis of bipolar disorder by same physician.  In June 2010, the Veteran is diagnosed at the Bill Wills Community Mental Health Center with anxiety disorder not otherwise specified. 

The Board finds these private and SSA records to be very probative in determining the current disability of the Veteran.  All of them, beginning in 2010, point to the Veteran's diagnosis of an anxiety disorder, and the discussion of symptoms and history are consistent with that diagnosis.  However, the private providers and the SSA determination are focused on the Veteran's current status and do not include a determination of an etiology of the diagnosed anxiety disorder or other disorders mentioned in the Veteran's history, and are thus not probative in the determination of whether a nexus exist between the Veteran's current disability and his in-service diagnoses, or his pre-service self-reported history.

Lay statements from the Veteran, his wife, and other extended family members indicate the Veteran becomes upset, withdrawn, and overwhelmed when trying to focus on a task, and succumbs to the subsequent stress.  The Veteran's wife reports bouts of occasional depression where he just wants to be in bed all day and do nothing, and that he requires reminders for personal needs and grooming.  The Veteran also gets angry, bothered, irritated, and overwhelmed with regard to getting along with family and friends, per his spouse.  Additionally, problems with memory loss, completing tasks, and getting along with others were common threads in the lay statements.  As with the private providers, these lay statements consistently describe the Veteran's symptoms that have been medically diagnosed as a current anxiety disorder, but these lay statements are not probative in connecting the current disability back to active service.

The Veteran has received two VA examinations since his original claim in October 2010. First, the Veteran received a VA examination from a psychiatrist in December 2010.  This examiner diagnosed Axis I: anxiety disorder and panic disorder along with alcohol abuse and Axis II: borderline personality disorder.  A GAF score of 55 was provided.  The examiner opined that the Veteran's "claimed condition of anxiety disorder is less likely than not a progression of personality disorder."  The examiner also reported the Veteran stated during this examination that his symptoms of the anxiety disorder began in 2008 as a result of stress.  While the examiner opined negatively on the possibility of direct service connection, the opinion did not include a comment on whether the Veteran's self-reported pre-service ADHD and bipolar disorders were aggravated by military service.

In April 2014, the Veteran received another VA mental health examination and opinion.  Here, the VA psychiatrist diagnosed generalized anxiety disorder and noted a personality disorder, though the examiner mentioned it was not possible to determine if the diagnosis of personality disorder made in service was accurate or not because of the passage of years.  In the opinion regarding direct service connection, the examiner said "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  This rationale was based on the examination of the Veteran and a review of all the medical records and history of the Veteran.  The anxiety disorder, which is currently diagnosed by all providers, was not observed before or during service, and was first diagnosed as early as 2008 and first treated in 2010. The examiner remarked that the Veteran himself claimed the anxiety began after service.

The Board finds the two VA examinations to be the most probative of record in determining whether a nexus exists between the Veteran's current disability of a generalized anxiety disorder and any in-service event, injury, or disease. The examiners reviewed the entire claims file, examined the Veteran, made careful observations, and drew conclusions where appropriate with reasoned medical explanations of their conclusions and opinions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The April 2014 VA examiner found that there was a current diagnosis of generalized anxiety disorder and also indicated that  an Axis II diagnosis of personality disorder is deferred although he exhibits cluster B personality disorder characteristics.  The examiner, while noting the Veteran was separated from service for a diagnosis of borderline personality disorder along with significant alcohol abuse, specifically opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's rationale noted the Veteran himself had no diagnoses of psychological problems in service while noting that SSA had diagnosed bipolar disorder beginning in 2010, with generalized anxiety disorder.  

As noted above, the service treatment record show a provisional diagnosis of borderline personality disorder, with no mention of a current diagnosis of the Veteran's self-reported ADHD or bipolar disorder.  No other probative and competent opinion provided a positive nexus between service and the currently diagnosed disability.

Moreover, to the extent that service treatment records document a diagnosis of a personality disorder, the Board again notes that a personality disorder is not a disability for which service connection may be granted.  See 38 C.F.R. §§ 3.303 (c); 4.127. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that service connection is warranted for his acquired psychiatric disabilities.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his disabilities and whether they were caused by service or other incidents after service.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current conditions were etiologically related to service are outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).
After a review of the electronic claims file, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


